Title: To James Madison from Thomas Todd, [March 1818]
From: Todd, Thomas
To: Madison, James


Letter not found. [March] 1818, Washington. Offered for sale by William R. Benjamin in The Collector, Catalogue No. 66 (1893), 71. Described as a two-page autograph letter, signed, with the following extract: “We have been very closely and industriously employed and expect to close our labors here on the 24th inst. Several of the judges will be obliged to leave this place at that time.… All seem to unite in opinion that a change in the judicial system is absolutely necessary.…” Conjectural date based on John Marshall’s estimate that the close of the U.S. Supreme Court session “will be about the middle of March” (Marshall to Mary W. Marshall, 16 Feb. 1818, Herbert A. Johnson et al., eds., The Papers of John Marshall [12 vols. to date; Chapel Hill, 1974—], 8:179). The session actually ended on 14 Mar. (ibid., 8:xxxvi).
